Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00264-CR

                                      Oscar MIRELES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 367739
                      The Honorable Liza Rodriguez, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED November 20, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice